Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive. 
On page 7, applicant argues that Anonymous is dated 26 November 2019 and is therefore not prior art. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner notes that the date 26 November 2019 is the date the contents of the website was printed from the internet, not the date the website was published. The website was published 19 September 2016 (see attached Carbon Dating The Web).  Anonymous is therefore prior art
On page 8, applicant argues that Anonymous teaches a single flag and not a first and third flag as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., that the first flag and third flag are separate parameters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As claimed, a first flag indicates whether luma-based QP predication is enabled, and a third flag indicates prediction type used. Anonymous teaches this at least at examples 1 – 3. There, Anonymous teaches that a parameter indicates whether luma-based QP prediction is enable, and a parameter that indicates a 
On pages 8 – 9, applicant argues that neither Kim nor Anonymous teach the two prediction types described in claim 18 because Anonymous teaches a coefficient scaling type which is not one of the described prediction types, and Kim does not teach using LumaAverage values of both a current block and one or more neighboring blocks. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on a combination of Kim and Anonymous in maintaining the rejection. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). “Rather, the test [for obviousness] is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). At present, the combined teachings of Kim and Anonymous reasonably suggest to a person of ordinary skill in the art the two prediction types described in claim 18.
Kim first teaches “a first prediction type, wherein the delta QP value for a current block in the bitstream is generated based on the decoding delta QP mapping lookup table and a function of luminance values in a prediction block used to decode the current block.” See, e.g. par. 70: describing that the system determines the delta QP value based on using a delta QP lookup table and the calculated LumaAverage value, wherein the LumaAverage value is the equivalent of a function of luminance values in a prediction block used to decode the current block [see, e.g. par. 65: describing that LumaAverage is a function of luminance values of samples within a prediction block used to decode the current block]. Kim next teaches “a second prediction type, wherein the delta QP value for the current block in the bitstream is generated based on the decoding delta QP mapping look-up-table, a function of luminance values in the prediction block used to decode the current block, and functions of luminance values in one or more neighbor blocks to the current block.” See, e.g. pars. 111 – 113: describing that the system uses a current lumaAverage of a prediction block, a previous LumaAverage of a previously decoded block, and a lookup table to determine the delta QP value, wherein the previously decoded block is the equivalent of a neighboring block. Kim does not explicitly teach wherein determining a method to reconstruct the delta QP value is determined according to a value of a third flag in the bitstream denoting one or more types of QP prediction based on the custom QP mapping look-up-table or the default QP mapping look-up-table and luminance values in coded blocks in the bitstream. Anonymous, however, teaches this at least at examples 1 – 3. There, Anonymous teaches that the value of LumaDeltaQP signals the QP prediction type, the prediction type being on of a plurality of types of QP prediction. The mere fact that Anonymous teaches a QP prediction type that is not one of the described prediction types in claim 18 does not take away from this broader teaching. See MPEP 2123: describing that disclosed examples do not constitute a teaching away from a broader disclosure. The combined teachings of Kim and Anonymous therefore reasonably suggest to a person of ordinary skill in the art the two prediction types described in claim 18. A person of ordinary skill in the art would be motivated to make such a combination because the combination allows for a reduced bitrate by determining the quantization parameter value by deriving the delta QP value at the encoder instead of signaling the delta QP value in the bitstream (Kim, e.g. par. 109: describing that by deriving the delta QP value at the decoder reduces the bitrate). The rejection, therefore, is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 – 21, and 24 - 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/199409) (hereinafter Kim), as cited by applicant in view of Anonymous: “Readme EE9 dqpScale of Software HM-16-6.6-JEM-3.1 EE9 DQPSCALE for JVET-C0095” (hereinafter Anonymous), as cited by applicant.

Regarding claims 18, 24, 27, 28, and 29, Kim teaches in an image and/or video decoder, a method for luma-based quantization parameter (QP) prediction using a processor, the method comprising: 
receiving a coded bitstream comprising syntax elements related to QP values encoded by an encoder (Kim, e.g. pars. 109 – 113: describing that the system receives an encoded bitstream, the bitstream including signals from the encoder related to quantization values used during encoding, wherein signals from the encoder related to quantization values used during encoding is the equivalent of syntax elements related to QP values encoded by an encoder);  
generating a delta QP value based on the decoding delta QP mapping look-up-table (Kim, e.g. par. 111: describing that the system derives a delta QP value based on the delta Q lookup table), wherein generating the delta QP value further comprises: 
determining a method to reconstruct the delta QP value for one or more types of QP prediction, wherein the one or more types of QP prediction comprise: 
a default type, wherein the delta QP value is extracted from the bitstream (e.g. par. 70: describing that the delta QP is signaled directly in the bitstream); 
a first prediction type, wherein the delta QP value for a current block in the bitstream is generated based on the decoding delta QP 2Attorney Docket. No. D17022US01 mapping look-up-table and a function of luminance values in a prediction block used to decode the current block (e.g. par. 70: describing that the system determines the delta QP value based on using a delta QP lookup table and the calculated LumaAverage value, wherein the LumaAverage value is the equivalent of a function of luminance values in a prediction block used to decode the current block [see, e.g. par. 65: describing that LumaAverage is a function of luminance values of samples within a prediction block used to decode the current block]); and 
a second prediction type, wherein the delta QP value for the current block in the bitstream is generated based on the decoding delta QP mapping look-up-table, a function of luminance values in the prediction block used to decode the current block, and functions of luminance values in one or more neighbor blocks to the current block (e.g. pars. 111 – 113: describing that the system uses a current lumaAverage of a prediction block, a previous LumaAverage of a previously decoded neighboring block, and a lookup table to determine the delta QP value); and 
based on the reconstructed delta QP value, generating a QP value to decode a coded block in the bitstream by adding the delta QP value to a base QP value, wherein the base QP value denotes a value known by both, encoder and decoder (e.g. 109 – 113: describing that the system determines a QP value to decoded the coded block based on a determined delta QP value and a QP predictor, the delta QP value being added to the QP predictor [see, e.g. par. 67: describing that the QP value is determined by adding the derived delta QP value to the predictor QP value], the predictive quantization value signaled to the decoder by the encoder, wherein the predictor QP value is the equivalent of the base QP value, and wherein signaling the predictive QP value to the decoder reasonably suggests that the base QP value is known by both the encoder and decoder).
Kim does not explicitly teach:
examining a first flag in the bitstream denoting whether luma-based QP prediction is enabled or not, and upon determining that luma-based QP prediction is enabled: 
examining a second flag in the bitstream denoting whether a custom QP mapping look-up-table is included or not in the bitstream, wherein a QP mapping look-up-table maps a function of block-luminance values into delta QP value, and upon detecting that a custom QP mapping look-up-table is included, reading the custom QP mapping look-up-table using a set of QP mapping look-up-table syntax elements including a set of QP mapping look- up-table syntax parameters in the bitstream; 
based on the value of the second flag, selecting a decoding delta QP mapping look-up-table as either a default QP mapping look-up-table or the custom QP mapping look- up-table;
wherein determining a method to reconstruct the delta QP value is determined according to a value of a third flag in the bitstream denoting one or more types of QP prediction based on the custom QP mapping look-up-table or the default QP mapping look-up-table and luminance values in coded blocks in the bitstream.
Anonymous, however, teaches an image and/or video decoder, a method for luma-based quantization parameter (QP) prediction using a processor, comprising:
examining a first flag in the bitstream denoting whether luma-based QP prediction is enabled or not, and upon determining that luma-based QP prediction is enabled (e.g. example 1: describing that the system examines a LumaDeltaQP flag to determine whether luma-based QP prediction is enabled or not): 
examining a second flag in the bitstream denoting whether a custom QP mapping look-up-table is included or not in the bitstream, wherein a QP mapping look-up-table maps a function of block-luminance values into delta QP value, and upon detecting that a custom QP mapping look-up-table is included, reading the custom QP mapping look-up-table using a set of QP mapping look-up-table syntax elements including a set of QP mapping look- up-table syntax parameters in the bitstream (e.g. example 3: describing that the system examines a LumaDQPFile syntax to determine whether a custom QP mapping look-up table is included in the bitstream, the custom QP mapping lookup table mapping luma values to delta QP values); 
based on the value of the second flag, selecting a decoding delta QP mapping look-up-table as either a default QP mapping look-up-table or the custom QP mapping look- up-table (e.g. example 3: describing that the system uses a default lookup table when the custom QP mapping lookup table is not included);
wherein determining a method to reconstruct the delta QP value is determined according to a value of a third flag in the bitstream denoting one or more types of QP prediction based on the custom QP mapping look-up-table or the default QP mapping look-up-table and luminance values in coded blocks in the bitstream, wherein the one or more types of QP prediction (e.g. examples 1 – 3: describing that the value of LumaDeltaQP signals the QP prediction type, the prediction type being one of a plurality of types of QP prediction).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kim by adding the teachings of Anonymous in order to examine flags to determine whether luma based QP prediction is enabled, whether a custom QP mapping lookup table is included, and which prediction type is used. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a reduced bitrate by determining the quantization parameter value by deriving the delta QP value at the encoder instead of signaling the delta QP value in the bitstream (Kim, e.g. par. 109: describing that by deriving the delta QP value at the decoder reduces the bitrate).

Turning to claims 19 and 25, Kim and Anonymous teach all of the limitations of claims 18 and 24, respectively, as discussed above. Kim does not explicitly teach:
wherein the set of QP mapping look-up-table syntax parameters in the bitstream include: a variable denoting the number of table entries, and for each table entry a luminance value and its corresponding delta QP value.
Anonymous, however, teaches an image and/or video encoder/decoder for luma-based quantization parameter (QP) prediction:
wherein the set of QP mapping look-up-table syntax parameters in the bitstream include: a variable denoting the number of table entries, and for each table entry a luminance value and its corresponding delta QP value (e.g. example 3: describing that the QP mapping lookup table includes luminance values and its corresponding delta QP value).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kim by adding the teachings of Anonymous in order for the QP mapping look-up table syntax to include a number of table entries, a luminance value and its corresponding delta QP for each table entry. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a reduced bitrate by determining the quantization parameter value by deriving the delta QP value at the encoder instead of signaling the delta QP value in the bitstream (Kim, e.g. par. 109: describing that by deriving the delta QP value at the decoder reduces the bitrate).

Regarding claim 20, Kim and Anonymous teach all of the limitations of claim 18, as discussed above. Kim further teaches:
wherein the function of luminance values in the prediction block comprises the average of luminance values in pixels in the prediction block (e.g. pars. 65 – 67: describing that the function of luminance values in the prediction block is the average luminance values in the pixels in the prediction block).

Turning to claim 21, Kim and Anonymous teach all of the limitations of claim 18, as discussed above. Kim further teaches:
wherein for the second value of the third flag, the delta QP value (deltaQP) is generated as: 
    PNG
    media_image1.png
    22
    259
    media_image1.png
    Greyscale
 where dQPLUT() denotes the decoding mapping QP look-up-table, and f(L) denotes the function of luminance values in the prediction block used to decode the current block (e.g. par. 70: describing that the system uses LumaAverage as an entry in a delta QP lookup table, wherein LumaAverage is a function of luminance values in the prediction block used to decode the current block [see, e.g. 65 – 69: describing that LumaAverage is the average of luminance values in a prediction block for a current block]) .

Regarding claim 26, Kim and Anonymous teach all of the limitations of claim 24, as discussed above. Kim does not explicitly teach:
wherein the decoding delta QP mapping look-up-table is determined based on the value of the second flag and comprises a default delta QP mapping look-up-table or the custom QP mapping look-up-table.
Anonymous, however, teaches an image/video encoder/decoder for luma-based quantization parameter (QP) prediction:
wherein the decoding delta QP mapping look-up-table is determined based on the value of the second flag and comprises a default delta QP mapping look-up-table or the custom QP mapping look-up-table (e.g. example 3: describing that the system examines a LumaDQPFile syntax to determine whether a custom QP mapping look-up table is included in the bitstream, the custom QP mapping lookup table mapping luma values to delta QP values).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kim by adding the teachings of Anonymous in order for the QP mapping look-up table syntax to indicate whether the system uses a default delta QP mapping look-up table or a custom QP mapping look-up table. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a reduced bitrate by determining the quantization parameter value by deriving the delta QP value at the encoder instead of signaling the delta QP value in the bitstream (Kim, e.g. par. 109: describing that by deriving the delta QP value at the decoder reduces the bitrate).

Allowable Subject Matter
Claims 22 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487